Citation Nr: 0824277	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-31 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, right foot.

2.  Entitlement to service connection for residuals of cold 
injury, left foot.

3.  Entitlement to service connection for residuals of cold 
injury, left hand.

4.  Entitlement to service connection for residuals of cold 
injury, right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran does not have cold injury residuals of the 
right foot that are related to active service.

2.  The veteran does not have cold injury residuals of the 
left foot that are related to active service.

3.  The veteran does not have cold injury residuals of the 
left hand that are related to active service.

4.   The veteran does not have cold injury residuals of the 
right hand that are related to active service.






CONCLUSIONS OF LAW

1.  Service connection for cold injury residuals of the right 
foot is not established.  38 U.S.C.A. §§ 1110, 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Service connection for cold injury residuals of the left 
foot is not established.  38 U.S.C.A. §§ 1110, 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Service connection for cold injury residuals of the left 
hand is not established.  38 U.S.C.A. §§ 1110, 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  Service connection for cold injury residuals of the right 
hand is not established.  38 U.S.C.A. §§ 1110, 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

as provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in November 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
                                                                             
VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Furthermore, the veteran was 
not afforded a VA examination to obtain an opinion in 
connection with the claimed cold injury residuals because 
there is no current medical evidence that these claimed 
disorders exist.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

The veteran contends that he suffered a cold injury to his 
feet and fingers in service while stationed in Korea around 
January 1953 and that he has current residuals.  He claims 
that he was stationed in Chosin and that he served night duty 
in the trenches where he was exposed to extreme cold weather.  
He stated that he spent three days in a medical tent in 
Korea.  

The veteran's service treatment records are negative for any 
complaints, findings, or diagnoses of cold injury to the 
extremities. 

In a February 2006 statement, the veteran reported that he 
was treated in 1955 by a private physician for his claimed 
disorders; however, he has been unable to obtain those 
records.

VA outpatient treatment records dated from 2003 to 2006 show 
that the veteran underwent periodic diabetic foot 
consultations and that he has been diagnosed as having 
onychomycosis.  The records show that the veteran reported a 
history of frostbite.  

In a statement received in April 2006, a former co-worker 
reported that he worked with the veteran in the 1980s on 
numerous construction projects and that the veteran had 
experienced pain in the feet which caused him to take time 
off from work.  He remembered that the veteran had related to 
him that he had suffered frostbite while he was in Korea.

The veteran testified at a September 2006 RO hearing that he 
served in Korea from approximately February 1954 to February 
1955 and that he was subjected to very cold weather.  He 
reported that he did not seek any treatment for any cold-
related injury following his separation from service.  He 
stated that he currently has a problem with his right foot 
involving calluses for which he seeks podiatric treatment.  
He testified that he did not have any complaints regarding 
his hands or left foot.   

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for residual 
disabilities from cold injury of the feet and hands.

The veteran's VA treatment records associated with his claims 
folder do not show any diagnosis of or treatment for 
residuals of cold injury of any extremity.  Although the VA 
records show treatment for onychomycosis, there is no 
probative, competent medical evidence of record linking the 
disability to cold exposure in service.  Thus, there is no 
competent medical evidence which establishes that the veteran 
has any residuals of cold injury of the upper or lower 
extremities.  Because the record contains no competent 
medical evidence establishing any current disability due to 
cold injury residuals, service connection is not warranted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).
 
To the extent that the veteran believes that he suffers from 
current residuals of cold injury to the feet or hands, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability. See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494- 5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  The statements offered by the veteran and 
are not competent medical evidence and do not serve to 
establish a current disability.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of cold injury of the right 
foot, left foot, left hand and right hand.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of cold injury, right foot, 
is denied.

Service connection for residuals of cold injury, left foot, 
is denied.

Service connection for residuals of cold injury, left hand, 
is denied.

Service connection for residuals of cold injury, right hand, 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


